PER CURIAM.
Stanley and Shirley Zeskind [Zeskinds], condominium unit owners, appeal an adverse final judgment entered in favor of Jockey Club Condominium Apartments, Unit No. II, Inc., [Jockey Club], a condominium association, after a non-jury trial be*1022low. In the final judgment, the Jockey Club secured an injunction which restrains the Zeskinds from keeping a pet in their condominium unit in violation of the no-pet rule of the Declaration of Condominium; the final judgment also denied a six-count counterclaim filed by the Zeskinds in the cause.
The Zeskinds assert as error on appeal the grant of the above injunction, the denial of a portion of their counterclaim and the award of attorney’s fees. We reject these contentions as no error has been demonstrated, in our view, sufficient to upset the judgment appealed from. We reach this result for two reasons.
First, both the injunction and the award of attorney’s fees are based on substantial, competent evidence adduced below which we have no authority to disturb on appeal. See Shaw v. Shaw, 334 So.2d 13, 16 (Fla.1976); Koeppel v. Koeppel, 351 So.2d 766, 768 (Fla. 3d DCA 1977). Second, the denial of the portion of the counterclaim relating to common elements within the condominium was entirely correct because, as the trial court found, the action complained of was de minimis in nature and was approved by the Jockey Club’s Board of Directors in compliance with the Declaration of Condominium. See Juno By the Sea North Condominium Association v. Manfredonia, 397 So.2d 297, 301-05 (Fla. 4th DCA 1980), pet. for review denied, 402 So.2d 611 (Fla.1981). The final judgment under review is, in all respects, affirmed.
Affirmed.